OPINION — AG — **** COUNTY COMMISSIONERS — CONTRACTS — JOB STUDY **** UNDER THE CONTRACT AND FACTS PRESENTED, THE BOARD OF COUNTY COMMISSIONERS OF TULSA COUNTY HAD THE IMPLIED POWER TO CONTRACT WITH PRIVATE INDIVIDUALS FOR THE PURPOSE OF OBTAINING AN "EMPLOYEES JOB STUDY" TO FURNISH THE TECHNICAL INFORMATION NECESSARY TO ENABLE IT TO DISCHARGE THE DUTIES ENJOINED ON IT BY 19 O.S. 1961 SECTION 180.65[19-180.65] [19-180.65], SUPRA, AND SAID CONTRACT AND CLAIM ARE THEREFORE VALID. THIS CONCLUSION IS EXPRESSLY LIMITED TO THE CONTRACT AND CLAIM SUBMITTED AND FACTS PRESENTED W. HOWARD O'BRYAN, JR.